       Case 2:16-md-02724-CMR Document 1757 Filed 04/28/21 Page 1 of 2




                                              April 28, 2021


The Honorable Cynthia M. Rufe
United States District Court
 for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Suite 12614
Philadelphia, PA

RE:    In re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724

Dear Judge Rufe:

        Pursuant to Local Rule 7.1, we write to respectfully request that the Court entertain oral
argument on (1) Plaintiff State of California’s Objections to Special Master David H. Marion’s
Supplemental Recommendation No. 5 and Court Order Adopting Same (Dkt. 1698) Relating to
Defendants’ Application for Sanctions (Dkt. 1735) and (2) Plaintiff States’ Objections to Special
Master Marion’s Supplemental Fifth Report and Recommendation (Dkt. 1756). Full briefing
will be submitted to the Court no later than May 10, 2021. As set forth in both Objections, the
recommendation by the Special Discovery Master would affect not only California, but all
Plaintiff States in this MDL. If the recommendation is adopted, it would have substantial
adverse consequences for the management of this MDL, engendering additional discovery
disputes, expense, delay, and burden for the parties, non-parties and the Court.

        Given the critical importance of the issues presented, California and the State Plaintiffs
respectfully request oral argument on their pending Objections.

                                                 Respectfully,


 /s/ Michael D. Battaglia                            /s/ Abigail U. Wood
 Michael D. Battaglia                                Abigail U. Wood
 Deputy Attorney General                             Deputy Attorney General
 California Office of the Attorney General           Pennsylvania Office of Attorney General
 455 Golden Gate Avenue, Suite 11000                 Phoenix Building
 San Francisco, CA 94102                             1600 Arch Street
 (415) 510-3769                                      Philadelphia, PA 19102
 Michael.Battaglia@doj.ca.gov                        (717) 433-1755
                                                     awood@attorneygeneral.gov
 Attorney for Plaintiff State of California
                                                     Attorney for Plaintiff Commonwealth of Pennsylvania
      Case 2:16-md-02724-CMR Document 1757 Filed 04/28/21 Page 2 of 2

Hon. Cynthia M. Rufe
April 28, 2021
Page 2


cc:   David H. Marion, Esquire (via email)
      Bruce P. Merenstein, Esquire (via email)
      Dan Regard (via email)
      Morgan S. Birch, Esquire (via email)
